DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 8, 43 and 50-55 are directed to allowance. An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given a telephone interview with Brian Rosenbloom (No.41, 276) on June 27, 2022.
Claim 43. (Currently Amended) A wireless device, the wireless device comprising:
a receiver; and
a processor configured to control the receiver, wherein the wireless device is configured to:
receive a first reference signal (RS);
before or after or while receiving the first RS, further receiving information indicating that the first RS is quasi-co-located (QCL) with a scheduled transmission, wherein the information comprises a quasi-co-location indicator (QRI) representing a QRI state selected from a set of available QRI states, wherein one or more of the QRIs states is i) associated with an RS type and ii) associated with an RS index (RSI) identifying a transmission of an RS of the RS type with which the QRI state is associated; and
receive the scheduled transmission under an assumption that the scheduled transmission is QCL with the first RS, wherein
the set of available QRI states comprises a first QRI state and a second QRI state,
the first QRI state is associated with a first type of RS,
the second QRI state is associated with a second type of RS, and
the first and second types of RS are two different types of RS from among the following three types of RS: 
synchronization signal block (SSB),
periodic channel state information RS (CSI-RS), and 
aperiodic CSI-RS.

Allowable Subject Matter
Claims 8, 43 and 50-55 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 8 and 43, Kim (US9,755,800) discloses a method implemented in a wireless device, comprising:
receiving a first reference signal (RS) (Col. 9 Ln. 39-50);
receiving the scheduled transmission under an assumption that the scheduled transmission is QCL with the first RS (Col. 32 Ln. 7-10), and the first and second types of RS are two different types of RS from among the following three types of RS; synchronization signal block (SSB), periodic channel state information RS (CSI-RS), and aperiodic CSI-RS (Col. 13 Ln 32-35), or an aperiodic CSI-RS transmission (Col. 14 Ln 1-10).
Park (US 2020/0304256 A1) discloses wherein one or more of the available QRIs states is i) associated with an RS type and ii) associated with an RS index (RSI) identifying a transmission of an RS of the RS type with which the QRI state is associated ([0016-17, 352]).
Either singularly or in combination, fail to anticipate or render the limitation "before or after or while receiving the first RS, further receiving information indicating that the first RS is quasi-co-located (QCL) with a scheduled transmission, wherein the information comprises a quasi-co-location indicator (QRI) representing a QRI state selected from a set of available ORI states, wherein one or more of the available QRIs states is i) associated with an RS type and ii) associated with an RS index (RSI) identifying a transmission of an RS of the RS type with which the ORI state is associated, wherein the set of available QRI states comprises a first QRI state and a second QRI state, the first QRI state is associated with a first type of RS, the second QRI state is associated with a second type of RS".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415